          Case 3:19-cr-02492-AJB Document 24 Filed 08/19/19 PageID.40 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 19cr2492 AJB
12                                     Plaintiff,       ORDER ACCEPTING GUILTY PLEA
13   v.
14   ROSELIA AGUIRRE-TORRES,
15                                   Defendant.

16
17           No objections having been filed, IT IS ORDERED that the Findings and
18   Recommendation of Magistrate Judge Skomal are adopted and this Court accepts
19   defendant's PLEA OF GUILTY to count 1 of the Information filed July 3, 2019.
20           IT IS SO ORDERED.
21   Dated: August 19, 2019
22
23
24
25
26
27
28
                                                    1
                                                                                 19cr2492 AJB
